52 F.3d 334
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL INFORMATION SERVICES, INC., an Oregon corporation;Credit Data of Illinois, Inc., an Illinois corporation;Informative Research, Inc., a California corporation;  CDBInfotek, a California corporation, Plaintiffs-Appellants,v.TRW, INC., an Ohio corporation;  Credit Bureau Reports,Inc., a Delaware corporation, Defendants-Appellees.
No. 92-36780.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 13, 1994.Decided April 11, 1995.

Before:  SKOPIL, NORRIS and HALL, Circuit Judges.

ORDER

1
For the reasons stated by the district court in its opinions dated December 17, 1991, and September 9, 1992, summary judgment in favor of Credit Bureau Reports, Inc. and TRW, Inc. is AFFIRMED.